1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9    JULIUS JACOB LUDWIG,                               Case No. 3:18-cv-00361-MMD-CBC
10                                     Petitioner,                    ORDER
            v.
11
     ISIDRO BACA, et al.,
12
                                   Respondents.
13

14          The Federal Public Defender has entered an appearance on Petitioner’s behalf.

15   (ECF No. 12.)

16          It is therefore ordered that the Federal Public Defender, through Kimberly

17   Sandberg, Esq., is appointed as counsel for Petitioner pursuant to 18 U.S.C. §

18   3006A(a)(2)(B). Counsel will represent Petitioner in all federal proceedings related to this

19   matter, including any appeals or certiorari proceedings, unless allowed to withdraw.

20          It is further ordered that Petitioner will have until up to and including one hundred

21   twenty days from entry of this order to file an amended petition and/or seek other

22   appropriate relief. Neither the foregoing deadline nor any extension thereof signifies or

23   will signify any implied finding as to the expiration of the federal limitation period and/or

24   of a basis for tolling during the time period established. Petitioner at all times remains

25   responsible for calculating the running of the federal limitation period and timely asserting

26   claims, without regard to any deadlines established or extensions granted herein. That is,

27   by setting a deadline to amend the petition and/or by granting any extension thereof, the

28   Court makes no finding or representation that the petition, any amendments thereto,
1    and/or any claims contained therein are not subject to dismissal as untimely. See Sossa

2    v. Diaz, 729 F.3d 1225, 1235 (9th Cir. 2013).

3           It is further ordered that Respondents must file a response to the amended petition,

4    including potentially by motion to dismiss, within sixty days of service of an amended

5    petition, and that petitioner may file a reply thereto within thirty days of service of the

6    answer. The response and reply time to any motion filed by either party, including a

7    motion filed in lieu of a pleading, will be governed instead by Local Rule LR 7-2(b).

8           It is further ordered that any procedural defenses raised by Respondents to the

9    counseled amended petition must be raised together in a single consolidated motion to

10   dismiss. In other words, the Court does not wish to address any procedural defenses

11   raised herein either in seriatum fashion in multiple successive motions to dismiss or

12   embedded in the answer. Procedural defenses omitted from such motion to dismiss will

13   be subject to potential waiver. Respondents will not file a response in this case that

14   consolidates their procedural defenses, if any, with their response on the merits, except

15   pursuant to 28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If

16   respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they must

17   do so within the single motion to dismiss not in the answer; and (b) they must specifically

18   direct their argument to the standard for dismissal under § 2254(b)(2) set forth in Cassett

19   v. Stewart, 406 F.3d 614, 623–24 (9th Cir. 2005). In short, no procedural defenses,

20   including exhaustion, will be included with the merits in an answer. All procedural

21   defenses, including exhaustion, instead must be raised by motion to dismiss.

22          It is further ordered that in any answer filed on the merits, Respondents must

23   specifically cite to and address the applicable state court written decision and state court

24   record materials, if any, regarding each claim within the response as to that claim.

25          It is further ordered that any state court record and related exhibits filed herein by

26   either Petitioner or Respondents must be filed with a separate index of exhibits identifying

27   the exhibits by number. The CM/ECF attachments that are filed further must be identified

28   by the number or numbers of the exhibits in the attachment. If the exhibits filed will span

                                                  2
1    more than one ECF Number in the record, the first document under each successive ECF

2    Number must be either another copy of the index, a volume cover page, or some other

3    document serving as filler, so that each exhibit under the ECF Number thereafter will be

4    listed under an attachment number (i.e., Attachment 1, 2, etc.).

5           It is further ordered that the hard copy of any exhibits filed by either counsel must

6    be delivered—for this case—to the Reno Clerk’s Office.

7           The Clerk of Court is directed to serve a copy of this order on the pro se Petitioner

8    at the last institutional address of record.

9           DATED THIS 28th day of December 2018.

10

11                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    3
